DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicants’ remarks, filed September 8, 2021, with respect to the rejection(s) of claim(s) 1, 2 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found reference Van Dussen et al. (US 8,327,002).  Van Dussen teaches in Cols. 9 lines 48 – 51, 11 lines 8 – 9 a router establishing communication at a time when the power to said router is turned on.  The establishing of communication would require some kind of request from the router.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 7,647,388) in view of Daswani et al. (US 6,477,565) and in further view of Van Dussen et al. (US 8,327,002)
Regarding Claim 1, Kato teaches a communication system, comprising: a relay device configured to communicate with the transfer device (Figure 1, the intermediary device (21) communicates with the router (11) via the internet, some kind of entity that is a part of the internet enables said communication between the intermediary device and the router to occur, said entity is the transfer device); and a router configured to communicate with the relay device, the router has one or more processors and one or more memories having program instructions stored thereon executable by the one or more processors to cause the router to: transmit, to the relay device configured to relay communication between a client and the router, a first request for establishment of a communication channel with the router (Figure 1, Cols. 7 lines 55 – 67, 8 lines 1 – 44, the router (11) sends a connection request to the intermediary server (21), which is the relay device in order to establish a communication channel with said intermediary server thus enabling the hard disk recorder (12) to establish a communication channel with said intermediary server, typical routers comprise processors and memory that stores executable code for said processors); receive a second request for content transmitted by the client from the relay device through the communication channel thus established (Figure 1, Col. 8 lines 60 – 67, 9 lines 1 – 3, 10 lines 30 – 37, lines 45 – 52, the cellular phone (41) sends a request for data from the hard disk recorder via the intermediary server and the router); obtain content corresponding to the second request from a memory having content stored thereon, and transmit, to the relay device, content 
Kato does not teach a storage device; a management device configured to communicate with the storage device; a transfer device configured to communicate with the management device; transmit, to the relay device configured to relay communication between a client and the router, a first request for establishment of a communication channel with the router at a time when the power to the router is turned on.
Daswani, which also teaches remote access, teaches a storage device; a management device configured to communicate with the storage device; a transfer device configured to communicate with the management device (Figure 1, Col. 5 lines 30 – 36, the data servers are the management devices, typical data servers comprise storage devices such as memory and devices or architecture that enables said data servers to communicate with other devices on the internet, which are the transfer devices).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Kato with the above features Daswani for the purpose of enabling a communication device to independently access internet-sourced data types without requiring software of hardware modifications as taught by Daswani.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Kato with the above features Daswani for the purpose of enabling a communication device to independently access internet-sourced data types without requiring software of hardware modifications as taught by Daswani.
	Van Dussen, which also teaches the use of routers, teaches a router transmitting, to an entity, a first request for establishment of a communication channel with the router at a time when the power to the router is turned on (Cols. 9 lines 48 – 51, 11 lines 8 – 9, the establishing of communication would require some kind of request from the router).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Kato combination with the above features of Van Dussen for the purpose of increasing the speed at which internet connectivity can be restored as taught by Van Dussen.  The combination of Kato and Van Dussen teaches transmit, to the relay device configured to relay communication between a client and the router, a first request for establishment of a .


Claim(s) 2, 4 – 8, 10 – 13, 15 – 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 7,647,388) in view of Van Dussen et al. (US 8,327,002).
Regarding Claim 2, Kato teaches a communication device comprising: one or more processors; and one or more memories having program instructions stored thereon executable by the one or more processors to cause the communication device to: transmit, to a relay device configured to relay communication between a client and the communication device, a first request for establishment of a communication channel with the communication device (Figure 1, Cols. 7 lines 55 – 67, 8 lines 1 – 44, the router (11) sends a connection request to the intermediary server (21), which is the relay device in order to establish a communication channel with said intermediary server thus enabling the hard disk recorder (12) to establish a communication channel with said intermediary server, typical routers comprise processors and memory that stores executable code for said processors); receive a second request for content transmitted by the client from the relay device through the communication channel thus established (Figure 1, Col. 8 lines 60 – 67, 9 lines 1 – 3, 10 lines 30 – 37, lines 45 – 52, the cellular phone (41) sends a request for data from the hard disk recorder via the intermediary server and the router); obtain content corresponding to the second request from a memory having content stored thereon, and transmit, to the relay device, content corresponding to the second request through the communication channel established 
Kato does not teach transmit, to a relay device configured to relay communication between a client and the communication device, a first request for establishment of a communication channel with the communication device at a time when the power to the communication device is turned on.
Van Dussen, which also teaches the use of routers, teaches a router transmitting, to an entity, a first request for establishment of a communication channel with the router at a time when the power to the router is turned on (Cols. 9 lines 48 – 51, 11 lines 8 – 9, the establishing of communication would require some kind of request from the router).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Kato with the above features of Van Dussen for the purpose of increasing the speed at which internet connectivity can be restored as taught by Van Dussen.  The combination of Kato and Van Dussen teaches transmit, to the relay device configured to relay communication between a client and the communication device, a first request for establishment of a communication channel with the communication device at a time when the power to the router is turned on.
Regarding Claim 12, Kato teaches a relay device for relaying communication between a client and a communication device, the relay device comprising: one or more 
Kato does not teach receive a first request from the communication device for establishment of a communication channel with the communication device at a time when the power to the communication device is turned on.
Van Dussen, which also teaches the use of routers, teaches a router transmitting, to an entity, a first request for establishment of a communication channel 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Kato with the above features of Van Dussen for the purpose of increasing the speed at which internet connectivity can be restored as taught by Van Dussen.  The combination of Kato and Van Dussen teaches receive a first request from the communication device for establishment of a communication channel with the communication device at a time when the power to the communication device is turned on.
Regarding Claim 18, Kato teaches a method for communication, comprising: transmitting, to a relay device configured to relay communication between a client and a communication device, a first request for establishment of a communication channel with the communication device (Figure 1, Cols. 7 lines 55 – 67, 8 lines 1 – 44, the router (11) sends a connection request to the intermediary server (21), which is the relay device in order to establish a communication channel with said intermediary server thus enabling the hard disk recorder (12) to establish a communication channel with said intermediary server); receiving a second request for content transmitted by the client from the relay device through the communication channel thus established (Figure 1, Col. 8 lines 60 – 67, 9 lines 1 – 3, 10 lines 30 – 37, lines 45 – 52, the cellular phone (41) sends a request for data from the hard disk recorder via the intermediary server and the router); obtaining content corresponding to the second request from a memory having content stored thereon, and transmitting, to the relay device, content corresponding to 
Kato does not teach transmitting, to a relay device configured to relay communication between a client and a communication device, a first request for establishment of a communication channel with the communication device at a time when power to the communication device is turned on.
Van Dussen, which also teaches the use of routers, teaches a router transmitting, to an entity, a first request for establishment of a communication channel with the router at a time when the power to the router is turned on (Cols. 9 lines 48 – 51, 11 lines 8 – 9, the establishing of communication would require some kind of request from the router).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Kato with the above features of Van Dussen for the purpose of increasing the speed at which internet connectivity can be restored as taught by Van Dussen.  The combination of Kato and Van Dussen teaches transmitting, to a relay device configured to relay communication between a client and a communication device, a first request for establishment of a communication channel with the communication device at a time when power to the communication device is turned on.

Kato does not teach transmit, to a relay device configured to relay communication between a client and the communication device, a first request for establishment of a communication channel with the communication device at a time when power to the communication device is turned on.
Van Dussen, which also teaches the use of routers, teaches a router transmitting, to an entity, a first request for establishment of a communication channel with the router at a time when the power to the router is turned on (Cols. 9 lines 48 – 51, 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Kato with the above features of Van Dussen for the purpose of increasing the speed at which internet connectivity can be restored as taught by Van Dussen.  The combination of Kato and Van Dussen teaches transmit, to a relay device configured to relay communication between a client and the communication device, a first request for establishment of a communication channel with the communication device at a time when power to the communication device is turned on.
Regarding Claims 4, 21, The Kato combination teaches all of the claimed limitations recited in Claims 2, 19.  Kato further teaches wherein the communication channel established with the relay device goes through a firewall (Col. 22 lines 59 – 61).
Regarding Claim 5, The Kato combination teaches all of the claimed limitations recited in Claim 2.  Kato further teaches wherein program instructions are further executable by the one or more processors to cause the communication device to transfer data between a first network and a second network, and transmit content pertaining to a function of the data transmission between the first network and the second network (Figure 1, Cols. 7 lines 55 – 67, 8 lines 1 – 44, first network is the private network (14), second network is the internet (30)).
Regarding Claim 6, The Kato combination teaches all of the claimed limitations recited in Claim 5.  Kato further teaches wherein the first network is an intranet, and the second network is the Internet or a WAN (wide area network) (Figure 1, Cols. 7 lines 55 
Regarding Claim 7, The Kato combination teaches all of the claimed limitations recited in Claim 2.  Kato further teaches wherein the first request is a request for establishment of a TCP (Transmission Control Protocol) session as the communication channel (Col. 9 lines 53 – 58), and the second request is an HTTP (Hypertext Transfer Protocol) request (Col. 11 lines 4 – 9).
Regarding Claim 8, The Kato combination teaches all of the claimed limitations recited in Claim 2.  Kato further teaches wherein the communication device is a router (Figure 1, router (11)).
Regarding Claim 10, The Kato combination teaches all of the claimed limitations recited in Claim 2.  Kato further teaches wherein the content contains an image taken by a camera (Cols. 21 lines 62 – 67, 22 lines 1 – 4).
Regarding Claim 11, The Kato combination teaches all of the claimed limitations recited in Claim 2.  Kato further teaches wherein program instructions are further executable by the one or more processors to cause the communication device to transmit a plurality of the first requests to the relay device and, in a case where any of a plurality of communication channels established with the relay device has been disconnected, transmit the first request (Cols. 7 lines 55 – 67, 8 lines 1 – 44, 10 lines 30 – 37, channel established between router and intermediary and channel established between the cellular phone and the intermediary provide a plurality of communication channels, if the hard disk recorder loses power there will be a disconnection and request for reestablishment upon power up).

Regarding Claim 15, The Kato combination teaches all of the claimed limitations recited in Claim 12.  Kato further teaches a login information storage memory storing login information; one or more processors; and one or more memories having program instructions stored thereon executable by the one or more processors to cause the information processing system to: receive login information from the client; receive the second request from the client; determine, on the basis of the second request received from the client and login information thus stored, whether transfer of the second request to the relay device is possible or impossible; and transfer the second request thus received to the relay device, in a case where it is determined that the transfer is possible (Col. 15 lines 17 – 33, the second communication is established via HTTP).



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 7,647,388) in view of Van Dussen et al. (US 8,327,002), as applied to Claim 8 set forth above, and further in view of Okajo et al. (US 2004/0215978)
Regarding Claim 9, The above Kato combination teaches all of the claimed limitations recited in Claim 8.  Kato does not teach wherein the router has an HTTPD (HTTP daemon).
Okajo, which also teaches the use of routers, teaches wherein the router has an HTTPD (HTTP daemon) (Section 0082).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Kato combination with the above features Okajo for the purpose of enhancing the security of the network as taught by Okajo.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 7,647,388) in view of Van Dussen et al. (US 8,327,002), as applied to Claim 12 set forth above, and further in view of Li (US 2011/0044176)
Regarding Claim 14, The Kato combination teaches all of the claimed limitations recited in Claim 12.  The Kato combination does not teach wait to transfer the second request to the communication device until the communication channel is established, if the relay device receives the second request before the communication channel is established between the relay device and the communication device.
Li, which also teaches a relay device, teaches wait to transfer a request to the communication device until the communication channel is established, if the relay 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Kato combination with the above features of Li for the purpose of improving transmission efficiency as taught by Li.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
April 29, 2021